DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Multi-ball Roulette Wheel with Stacked Tracks.
Allowable Subject Matter
Claims 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The newly amended claims require vertical stacking of the ball tracks. This is interpreted as requiring at least part of the curvature of the lower track to be aligned subjacent the upper track. This is shown in Applicant’s Fig 3.

    PNG
    media_image1.png
    159
    412
    media_image1.png
    Greyscale

As can be seen, balls 28 & 30 run in tracks 24 & 26. At least a portion of the lower track (26) is aligned subjacent to track 24. This is in contrast to the prior art. Figure 5 of Fisher et al (United States Pre-Grant Publication 2015/0335992) best illustrates the arrangement of the tracks in the prior art.

    PNG
    media_image2.png
    201
    316
    media_image2.png
    Greyscale

As can be seen, there is no portion of the lower track that is actually subjacent to the upper track. It should be noted that Sher, the closest prior art, shares this structure as can be seen in Fig 1B

    PNG
    media_image3.png
    351
    408
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799